Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with GLOBALFOUNDRIES OTTAWA, Canada – January 11, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Polaris Innovations Limited, has entered into a patent license agreement with GLOBALFOUNDRIES Inc., for patents related to processes used in its foundry services and patents related to application-specific integrated circuit (ASIC) products. The licensed patents are part of the Qimonda portfolio, which was acquired by WiLAN in June 2015 from Infineon Technologies AG. “The Qimonda portfolio is already known for its depth and strength regarding DRAM technologies and this agreement demonstrates its relevance to other technologies as well,” said Jim Skippen, President & CEO, WiLAN. “Including Samsung, this is the second major company to take a license from WiLAN to this portfolio, and we expect there will be many others. We are pleased that the license was concluded without litigation.” The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
